George Rose Smith, Justice, concurring. Under the Key case, cited by the majority, we are compelled to hold that this claim is barred by limitations. But it ought not to be. Statutes of limitation are intended to put stale demands at rest, when pertinent proof may no longer be available and when other accidents or illnesses may have contributed to the claimant’s condition. Those considerations do not apply in this instance. The destruction of the appellee’s heel is a permanent thing that is not going to change with the passage of time. The issne of causation has been set at rest once and for all. In the circumstances the controlling statute might well be amended. This concurring opinion is intended merely to call the matter to the attention of the General Assembly. Fogleman, J., joins in this concurring opinion.